Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 1 of 8 PagelD #: 30

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
REGINALD D, WATERS,
Plaintiff,
Vv. | Civ. No. 19-2195-LPS
KOLAWOLE AKINBAYO, et al., |

Defendants.

 

 

Reginald D. Waters, James T. Vaughn Correctional Center, Smyrna, Delaware. Pro Se Plaintiff.

MEMORANDUM OPINION

September 30, 2020
Wilmington, Delaware

 
Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 2 of 8 PagelD #: 31

STARK, U.S. District Judge:
I. INTRODUCTION

Plaintiff Reginald D. Waters (“Plaintiff”), a former inmate at the Howard R. Young
Correctional Institution (“HRYCI”) in Wilmington, Delaware, commenced this action pursuant to
42 U.S.C. § 1983.) (D.L. 2) He is now housed at the James T. Vaughn Correctional Center in
Smyrna, Delaware. Plaintiff appears pro se and has been granted leave to proceed in forma pauperts.
(D.L 4) On January 3, 2020, he filed a request to file an addendum, construed as a motion to amend
the complaint. (D.I 5) The Court proceeds to review and screen the Complaint pursuant to 28
US.C. § 1915(e)(2)(b) and § 1915A(a).

il. BACKGROUND

Plaintiff, who signed his Complaint on November 1, 2019, states that when he comtnenced
this action he had been incarcerated at HYRCI for approximately 43 months. (D.I. 2 at 5,10) At
the time he was a convicted, but unsentenced inmate. (Id. at 2) Plaintiff was sentenced in mid-
November 2019. See https: //www.delawareonline.com/story/news/ctime/2019/11/15/lengthy-
sentence-given-dover-man-2016-ogletown-murtder /2531930001 /.

Plaintiff raises several claims. He alleges denial of access to the courts because the HYRCI
administration does not allow unsentenced/ pretrial inmates to physically visit the law library, but
instead requires unsentenced ot pretrial inmates to submit a form requesting certain materials from
the law library. (Id. at 5) Plaintiff alleges that he was denied access to religious services due to a new
administration tule that does not allow unsentenced/prettial inmates to attend any religtous services.

(Id. at 6) Plaintiff alleges that inmates ate prohibited from having any type of religious services or

 

' When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him of a
federal right, and that the person who caused the deprivation acted under color of state law. See
West v. Atkins, 487 US, 42, 48 (1988).

 
Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 3 of 8 PagelD #: 32

meeting on the tier, (Id) Plaintiff also alleges his religious books and Bible wete confiscated in
tetaliation for grievances he submitted. (Id)

Plaintiff alleges at HRYCI he was housed three men to a cell in a cell designed for one man
and that every other day he was forced to eat thtee meals in a cell with a toilet and the other days he
was forced to eat two meals in the cell with a toilet. (Id. at 6) He complaints that he was limited to
two toilet flushes every five minutes. (Id. at 7) Plaintiff alleges that he was forced to store his
comunissary food and other belongings on the floor, allowing vermin and insects to get into them.
(Id) He alleges that the ventilation is clogged. (I4.) He complains that he was locked in his cell for
approximately 20 ¥ hours per day with little to no outside recreation access and, when he was
allowed out, he was not provided with a jacket. (id) Plaintiff complains there were only two
showers on the tier and one of those flooded. (Id) He also alleges that he was not provided with
bleach or adequate cleaning supplies. (Id.)

Plaintiff alleges that Global Tel Link (“GTL”)* has a contract with HRYCI to provide the
prison with a telephone system and that all inmate telephone calls are recorded, including calls to
attorney offices. (Id) Plaintiff complains that he did not sign a release agreeing to having his calls
recorded and there was no system in place for him to atrange phone calls that were not recorded.
(Id.) In addition, he alleges that there was no sign or memo on the tier informing inmates that all

calls are recorded. (Id) Plaintiff alleges that the records were used against him at trial and gave the
State notice of his potential trial strategies. (fd)

Plaintiff seeks injunctive relief and explains that he strongly believes he was found guilty

because he did not have adequate law library access, he was deprived of his right to self-

 

2 Plaintiff named defendants “Unknown Agents GTL”, and did not name GTL as a defendant.

2

 

 
Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 4 of 8 PagelD #: 33

representation in his criminal case, and because the recorded inmate calls were used against him
during his criminal trial. Ud. at 8)
II. LEGAL STANDARDS

A federal court may properly dismiss an action sva sponte under the screening provisions of
28 U.S.C. § 1915(e}(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relief from a defendant who is immune from
such telief.” Ball v, Famiglo, 726 F.3d 448, 452 3d Cir. 2013); see also 28 US.C. § 1915(e)(2) Gx forma
pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental
defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison conditions). The
Court must accept all factual allegations in a complaint as true and take them in the light most
favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224, 229 Gd Cir. 2008);
Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro se, his pleading is liberally
construed and his Complaint, “however inartfully pleaded, must be held to less stringent standards
than formal pleadings drafted by lawyers.” Hrickson, 551 U.S. at 94 (citations omitted).

A complaint is not automatically frivolous because it fails to state a claim. See Dooley ».
Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020); see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 Gd
Cir. 2002). “Rather, a claim is frivolous only where it depends ‘on an “indisputably meritless legal
theory’ ot a “clearly baseless” or “fantastic or delusional” factual scenario. Dooley v. Wetzel, 957 F.3d
at 374 (quoting Mitchell ». Horn, 318 F.3d 523, 530 (2003) and Nedzke, 490 U.S. at 327-28).

The legal standard for dismissing a complaint for failure to state a claim pursuant to
§ 1915(e)(2)(B) (i) and § 1915A(b)(1) is identical to the legal standard used when deciding Rule
12(b)(6) motions. See Tourscher », McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ,
P. 12(b)(6) standard to dismissal for failure to state a claim under § 1915(e)(2)(B)). Howevet, before

dismissing a complaint or claims for failure to state a claim upon which relief may be granted

 

 
Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 5 of 8 PagelD #: 34

pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a
plaintiff leave to amend his Complaint unless amendment would be inequitable or futile. See Grayson
», Mayview State Hosp., 293 F.3d at 114.

A complaint may be dismissed only if, accepting the well-pleaded allegations in the
complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes
that those allegations “could not raise a claim of entitlement to relief” Bell A Corp. ». Twombly, 550
U.S. 544, 558 (2007). Though “detailed factual allegations” are not requited, a complaint must do
more than simply provide “labels and conclusions” ot “a formulaic recitation of the elements of a
cause of action.” Davis », Abington Mem’ Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation
matks omitted). In addition, a complaint must contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face. See Wilkams v. BASF Catalysts LLC, 765 F.3d 306,
315 (ad Cir. 2014) (citing Asheroft v. Iqbal, 556 U.S. 662, 678 (2009) and Twombly, 550 U.S. at 570).
Finally, a plaintiff must plead facts sufficient to show that a claim has substantive plausibility. See
Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not be dismissed for imperfect
statements of the legal theory supporting the claim asserted. See éd. at 10.

Under the pleading regime established by Twombly and Iqbal, a court reviewing the sufficiency
of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a
clairn; (2) identify allegations that, because they ate no more than conclusions, ate not entitled to the
assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume
theit veracity and then determine whether they plausibly give rise to an entitlement to relief. See
Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged when
the facts in the complaint “show” that the plaintiff is entitled to relief. See Iqbal, 556 U.S. at 679
(citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Id.

 
Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 6 of 8 PagelD #: 35

IV. DISCUSSION

A. Prayet for Relief

The Court first addresses whether Plaintiff's prayer for relief is moot. See Donovan esc ret.
Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 216 (3d Cir. 2003) (explaining issue of mootness
may be addressed sua sponte as it affects coutt’s Article IIT jurisdiction). “If developments occut
during the course of adjudication that eliminate a plaintiff's personal stake in the outcome of a suit
ot prevent a court from being able to grant the requested relief, the case must be dismissed as
moot.” Blanciak v. Allegheny Ludlum Corp., T7 F.3d 690, 698-99 (3d Cir. 1996).

Plaintiff seeks only injunctive relief. The events giving tise to this lawsuit occurred when
Plaintiff was a convicted, unsentenced inmate confined at HRYCI. It appears that he was
transferred to JIVCC within a very short time after the imposition of his sentence. His claim for
injunctive relief rests upon his classification as a convicted, unsentenced inmate. He no longet has
that status and, according to news reports, Plaintiff was sentenced to 75 years in prison.

An inmate’s transfer from the facility complained of generally moots a claim for injunctive,
equitable, and declaratory relief. See Cobb ». Yost, 342 F. App’x 858, 859 (3d Cir. 2009); see also Sutton
v, Rasheed, 323 F.3d 236, 248 (3d Cir. 2003). “The exception from the mootness doctrine for cases
that ate technically moot but ‘capable of repetition, yet evading review’ is narrow and available ‘only
in exceptional circumstances.” Rendell v. Rumsfeld, 484 F.3d 236, 241 Gd Cir. 2007) (quoting City of
Las Angeles v. Lyons, 461 U.S. 95, 109 (1983)). The exception only applies when “(1) the challenged
action [is] in its duration too shott to be fully litigated prior to cessation or expiration, and (2) there
fis] a reasonable expectation that the same complaining party [will] be subject to the same action
again.” Weinstein v. Bradford, 423 U.S. 147, 149 (1975); see also Williams v. Secretary Pennsylvania Dep't of

Corr, 447 F. App’x 399, 404 (3d Cit. 2011).

 

 
Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 7 of 8 PagelD #: 36

The exception does not apply here. There is not a reasonable expectation that Plaintiff will
be subject to the same action again. He is no longer a convicted, unsentenced inmate. Rather he is
a convicted, sentenced inmate serving a very long sentence. It is highly unlikely that he will return to
the status of a convicted, unsentenced inmate at any time in the near future. In addition, he is now
housed at a different correctional facility.

Accordingly, Plaintiff's request for injunctive telief is moot by virtue of his change in status
from a convicted, unsentenced inmate to a convicted, sentenced inmate and his transfer from
HRYCI to JTVCC.

B. Deficient Pleading

In addition, the Complaint is deficiently pled. Plaintiff alleges that he was held at HRYCI
for approximately 43 months, but does not provide any specific time frame. In addition, there are
no allegations directed towards any named defendant. While the Complaint describes acts that
could potentially have violated Plaintiffs constitutional rights, the Complaint speaks in generalities
and does not refer to a specific defendant. For example, the complaint alleges that “the
administration” created a rule but does not name the person or persons who actually created the
tule. (See D.1. 2 at 5) Also, there is no mention of Defendants “Unknown State of Delawate
Agents.” Moreover, it appears that Warden Kolawole Akinbayo is named as a defendant based
upon his supervisory position. It is well-established that there is no respondeat superior liability
under § 1983. See Parkell ». Danberg, 833 F.3d 313, 330 3d Cir. 2016). Finally, it is far from clear that
Defendant “Unknown Agents Global Tel Link” is a state actor, which is a required element to state
a claim under § 1983.

The pleading is inadequate because it fails to allege facts that give rise to a plausible claim for
relief. See Hudson v. City of McKeesport, 244 F. App’x 519, 522 (3d Cir. 2007). The Court is left to

guess when, how, or what type of actions or inactions may have been taken by Defendants. Without

 
Case 1:19-cv-02195-LPS Document9 Filed 09/30/20 Page 8 of 8 PagelD #: 37

such factual allegations, it is impossible to determine whether the foregoing Defendants deprived
Plaintiff of any constitutional rights. Sve Igbal, 556 U.S. at 679.

Thetefore, the Complaint will be dismissed for failure to state claims upon which relief may
be granted. The Court will give Plaintiff leave to file an amended complaint and, therefore, will deny
as moot his motion to amend. (D.I. 5)

V. CONCLUSION

For the above reasons, the Court will: (1) deny as moot Plaintiffs motion for leave to amend
(D.1. 5) and (2) dismiss the complaint for failure to state claims upon which telief may be granted
putsuant to 28 U.S.C. § 1915(e)(2)(B)@) and § 1915A(b)(1). Plaintiff will be given leave to amend.

An appropriate Order will be entered.

 

 

 
